  Case 19-20649        Doc 26      Filed 04/09/20 Entered 04/09/20 14:31:59              Desc Main
                                     Document     Page 1 of 4



                              UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MAINE


COURT OPERATIONS UNDER THE EXIGENT
CIRCUMSTANCES CREATED BY COVID-19

                                  SECOND GENERAL ORDER

       This order is issued in response to the outbreak of Coronavirus Disease 2019 (COVID-
19). This order, like the General Order issued on March 16, 2020 (the “First General Order”), is
intended to provide guidance to the public and the bar regarding the United States Bankruptcy
Court for the District of Maine’s operations during the Covered Period. The Covered Period, as
defined in the First General Order, is hereby extended through and including May 19, 2020.
The period may be further extended by the Court if circumstances warrant.
         In Part I, this order provides a rule of construction that will apply to the phrase “first date
set for the meeting of creditors” (and other similar phrases) as used in certain parts of the
Bankruptcy Code and the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) in
light of actions recently taken by the United States Trustee. In Part II, this order describes
certain modifications to the operations of the Clerk’s office during the Covered Period. Part III
of this order provides that, unless otherwise ordered by the Court, any notice of a hearing
scheduled to occur during the Covered Period must clarify that the hearing is strictly telephonic
and provide information that would allow interested parties to participate in the hearing
telephonically.
Part I:
       On March 16, 2020, the United States Trustee issued a notice (the “UST Notice”)
continuing all in-person section 341 meetings scheduled through April 10, 2020 in all chapter 7,
12, and 13 cases pending in the District of Maine. A copy of the UST Notice is attached hereto.
       Under 11 U.S.C. § 105(a), in order to carry out the provisions of the Bankruptcy Code
during this time of national emergency, it is hereby ORDERED as follows:
          1.    The phrase “first date set for the meeting of creditors” as used in the Bankruptcy
                Rules shall be the rescheduled date of all meetings of creditors continued by the
                UST Notice (the “Rescheduled First Meeting Date”).
          2.    The deadlines that run from the “first date set for the meeting of creditors” under
                Bankruptcy Rules 1007(c), 1017(e), 1019(1)(B), 2002(h), 2015.3(b), 4002(b)(3)
                and (4), 4004(a), 4007(c), 4008(a), and 5009(b) shall be calculated from the
                Rescheduled First Meeting Date.
          3.    The deadlines under Bankruptcy Rule 2003(a) for holding section 341 meetings
                are extended to the extent necessary to accommodate the postponement of the
                section 341 meetings described in the UST Notice.
          4.    For purposes of 11 U.S.C. § 521(a)(2)(B), the phrase “the first date set for the
                meeting of creditors” shall be the Rescheduled First Meeting Date.
  Case 19-20649    Doc 26     Filed 04/09/20 Entered 04/09/20 14:31:59            Desc Main
                                Document     Page 2 of 4



       5.   For purposes of 11 U.S.C. § 704(b)(1)(A), the phrase “the date of the first meeting
            of creditors” shall be the Rescheduled First Meeting Date.
       6.   For purposes of 11 U.S.C. § 1308(a) and (b)(1), the phrase “the date on which the
            meeting of the creditors is first scheduled to be held” shall be the Rescheduled
            First Meeting Date.
Part II:

       1.   Effective March 30, 2020, and continuing for the duration of the Covered Period,
            the Clerk’s office intake window will be closed to the public for in-person filings.
            While the intake window is closed, Clerk’s office staff will be working during
            regular business hours and will be available to assist the public by email and
            telephone. The Portland office can be reached at (207) 780-3482, and the Bangor
            office can be reached at (207) 945-0348. Staff can also be reached by email at the
            addresses found on the Court’s website (www.meb.uscourts.gov).

       2.   During the Covered Period, the Clerk’s office will continue to process mail and
            accept documents filed electronically through the CM/ECF system.

       3.   Self-represented parties without access to CM/ECF wishing to file documents
            should first call the appropriate Clerk’s office location: Portland (207) 780-3482
            and Bangor (207) 945-0348. Clerk’s office personnel will determine the best way
            for documents to be delivered for filing. Any document filed under a method
            permitted by the Clerk’s office will be promptly entered on the docket in the
            applicable case or proceeding. However, any document filed under this paragraph
            after 4:00 p.m. on any business day may be docketed and deemed filed the
            following business day.

       4.   While the Clerk’s office intake window is closed to the public, self-represented
            parties must make payments due to the Clerk’s office by mail. Do not send
            cash. Please use postal money orders or a cashier’s check made out to: Clerk,
            U.S. Bankruptcy Court. Mail your payment to the appropriate Clerk’s office
            location:

                                          Portland:
                                          U.S. Bankruptcy Court
                                          District of Maine
                                          537 Congress Street, 2nd Floor
                                          Portland, ME 04101

                                          Bangor:
                                          U.S. Bankruptcy Court
                                          District of Maine
                                          202 Harlow Street, 3rd Floor
                                          Bangor, ME 04401



                                             2
  Case 19-20649        Doc 26    Filed 04/09/20 Entered 04/09/20 14:31:59           Desc Main
                                   Document     Page 3 of 4



Part III:

       1.     As set forth in the First General Order, unless otherwise ordered by the Court, all
              hearings during the Covered Period shall be strictly telephonic; in-person
              appearances are prohibited unless specifically authorized by the presiding judge.

       2.     Notwithstanding any Local Rule or prescribed Local Form, unless otherwise
              ordered by the Court, any notice of a hearing scheduled to occur during the
              Covered Period must clarify that the hearing is strictly telephonic and provide
              information that will allow interested parties to participate in the hearing
              telephonically. For example, to comply with this provision, a notice of hearing
              could provide as follows:

                       The United States Bankruptcy Court will conduct a TELEPHONIC
                       hearing on [matter], a copy of which accompanies this notice, on:
                       [date] at [time].

                       In-person appearances are generally not allowed at this time due to
                       restrictions related to COVID-19. Those wishing to participate in
                       the hearing are required to register with CourtCall at 1-866-582-
                       6878, no later than 3:00 p.m. the date prior to the hearing.

SO ORDERED.



Date: March 27, 2020



          /s/ Peter G. Cary                                   /s/ Michael A. Fagone
       Peter G. Cary, Chief Judge                           Michael A. Fagone, Judge
       United States Bankruptcy Court                       United States Bankruptcy Court




                                                3
     Case 19-20649   Doc 26   Filed 04/09/20 Entered 04/09/20 14:31:59   Desc Main
                                Document     Page 4 of 4




           NOTICE FROM THE UNITED STATES TRUSTEE CONTINUING
         ALL IN-PERSON SECTION 341 MEETINGS THROUGH APRIL 10, 2020
      IN THE DISTRICTS OF MAINE, MASSACHUSETTS, NEW HAMPSHIRE AND
                              RHODE ISLAND

Effective immediately, all in-person chapter 7, 12, and 13 section 341 meetings
scheduled through April 10, 2020, are hereby continued until a later date to be
determined. Section 341 meetings may not proceed during this period except
through telephonic or other alternative means not requiring personal appearance by
debtors. Appropriate notice will be provided to parties in accordance with
bankruptcy law and rules for any telephonic meetings scheduled during this
period.

Meetings already scheduled as telephonic meetings may proceed as scheduled.



